                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


DONISHER R. HILL,                            :
                                             :
Plaintiff,                                   :
                                             :
vs.                                          :      CA 18-00287-JB-C
                                             :
DON DAVIS and DAVID                          :
ZIMMERMAN in their official and              :
personal capacities,                         :
                                             :
Defendants.                                  :



                                      ORDER

        After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made, the

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

August 19, 2019, is ADOPTED as the opinion of this Court.

        DONE this 10th day of September, 2019.

                    s/JEFFREY U. BEAVERSTOCK
                    UNITED STATES DISTRICT JUDGE




                                         1
